Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amended claims 1, 2, 4 – 20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Ross, Robert (US Pub. #: 7174368), hereafter Ross and Clayton et al (US Pub. #: 20060021066), hereafter Clay and Kalan et al (US Pub. #: 20180167221), hereafter Kal have been fully considered and are persuasive. Claim 3 is cancelled.

Allowable Subject Matter
1.	Amended claims 1, 2, 4 – 20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the
issue fee. Authorization for this examiner’s amendment was given in an interview with Douglas Kim (attorney) for filed claims:
(Currently Amended). A computerized system for encryption and transmission of digital information comprising:
	an encryption server having an encryption server processor and a non-transitory computer readable medium, wherein the encryption server is in communications with a sender computer device and a recipient computer device; [[and,]]
a gateway server having a gateway processor in communications with the encryption server;
	a set of encryption server computer readable instructions included on the computer readable medium of the encryption server that, when executed by [[a]] the encryption server processor, preform the steps of: receiving [[an]] the original information set from the sender computer device, generating a sender key, encrypting a portion of the original information set with the sender key, generating a key pair having a public key and a private key, encrypting the sender key with the public key, encrypting the private key with a master key, generating a hyperlink to the encrypted portion of the original information set, transmitting the hyperlink to the recipient computer device wherein the hyperlink includes security properties taken from the group consisting of an expiration time for the hyperlink, an expiration time for the original information set, device dependent information, and geolocation dependent information, biometric information, or any combination thereof; and,
a set of non-transitory gateway computer readable instructions on the gateway server that, during execution by the gateway processor, performs the steps of receiving the original information set and encrypting a portion of the original information set with the sender key in response to the original information set including a sensitive information.
(Original). The computerized system of claim 1 wherein the set of encryption server computer readable instructions include instructions for receiving a reply from the recipient computer device, generating a recipient key, encrypting the reply with the recipient key, encrypting the recipient key with the public key, creating a reply hyperlink to include a link to the encrypted reply, and transmitting the reply hyperlink to the sender computer device.
(Cancelled). 
(Currently Amended). The computerized system of claim 1 wherein the sender computer device includes software taken from the group consisting of a text message client, email client, digital scanner, digitizing copies, digital image capture device or any combination thereof.
(Original). The computerized system of claim 1 wherein the recipient computer device includes an email client in communications with an email server for receiving the hyperlink and providing the hyperlink in an email message to a recipient.
(Original). The computerized system of claim 1 wherein the recipient computer device includes a text message client in communications with a text message server for receiving the hyperlink and providing the hyperlink in a text message to a recipient.
(Currently Amended). The computerized system of claim 1 including:
a sender thread initiated by a creation of the original information set; a recipient thread initiated by the creation of a reply to the original information set; and, 
the set of encryption server computer readable instructions includes instructions for encrypting the sender thread with the sender key and encrypting the recipient thread with a recipient key.
(Original). The computerized system of claim 1 wherein the set of encryption server computer readable instructions include instructions for periodically generating a subsequent key pair having a public key and a private key pair; encrypting the sender key with the public key of a subsequently generated key pair and encrypting the private key of the subsequently generated key pair with the master key.
(Original). The computerized system of claim 1 wherein the set of encryption server computer readable instructions include instructions for providing an interface to a user for direct creation of the original information set.
(Original). The computerized system of claim 1 wherein the set of encryption server computer readable instructions include instructions for encrypting a first portion of the original information set with a first sender key and encrypting a second portion of the original information set with a second sender key.
(Original). The computerized system of claim 1 wherein a first portion is a text of an email message and a second portion is an attachment associated with the text of the email message.
(Currently Amended). The computerized system of claim 1 wherein a first portion is a first portion of text of an email message and a second portion is a second portion of text of the email message.
(Currently Amended). A computerized system for encryption and transmission of digital information comprising:
	an encryption server having an encryption server processor and a non-transitory computer readable medium, wherein the encryption server is in communications with a sender computer device and a recipient computer device; and, 
	a set of encryption server computer readable instructions included on the encryption server [[the]] computer readable medium that, when executed by [[a]] the encryption server processor, preform the steps of: receiving an original information set, generating a sender key, encrypting a portion of the original information set with the sender key, generating a key pair having a public key and a private key, encrypting the sender key with a public key of the key pair, generating a hyperlink to the encrypted portion of the original information set, transmitting the hyperlink to the recipient computer device wherein the hyperlink includes security properties taken from the group consisting of an expiration time for the hyperlink, an expiration time for the original information set, device dependent information, geolocation dependent information, biometric information, or any combination thereof; and,
a gateway server in communications with the encryption server and having a set of non-transitory gateway computer readable instructions configured for receiving the original information set and encrypting a portion of the original information set with the sender key in response to the original information set including a sensitive information.
(Original). The computerized system of claim 13 wherein the set of encryption server computer readable instructions include instructions for receiving a reply from the recipient computer device, generating a recipient symmetrical key, encrypting the reply with the recipient symmetric key, encrypting the recipient symmetrical key with a public key of the key pair, creating a reply hyperlink to include a link to the encrypted reply, and transmitting the reply hyperlink to the sender computer device.
(Currently Amended). The computerized system of claim 14 including:
	a sender thread initiated by a creation of the original information set; 
	a recipient thread initiated by the creation of a reply to the original information set; and, 
	the set of encryption server computer readable instructions includes instructions for encrypting the sender thread with the sender key and encrypting the recipient thread with a recipient key.
(Original). The computerized system of claim 14 wherein the set of encryption server computer readable instructions include instructions for encrypting a first portion of the original information set with a first sender key and encrypting a second portion of the original information set with a second sender key.
(Original). The computerized system of claim 14 wherein the set of encryption server computer readable instructions include instructions for periodically generating a subsequent key pair having a public key and a private key pair; encrypting the sender key with the public key of a subsequently generated key pair and encrypting the private key of the subsequently generated key pair with a master key.
(Currently Amended). A computerized system for encryption and transmission of digital information comprising:
	an encryption server having a non-transitory computer readable medium, wherein the encryption server is in communications with a sender computer device and a recipient computer device; 
	a set of encryption server computer readable instructions included on the encryption server computer readable medium and configured for: receiving an original information set from the sender computer device, generating a sender key, encrypting a portion of the original information set with the sender key, generating a key pair having a public key and a private key, encrypting the sender key with the public key, encrypting the public key of the with a master key, generating a hyperlink to the encrypted portion of the original information set, transmitting the hyperlink to the recipient computer device; and,
a gateway server in communications with the communications server and having a set of non-transitory gateway computer readable instructions configured for receiving the original information set and encrypting a portion of the original information set with the sender key in response to the original information set including a sensitive information.
(Original). The computerized system of claim 18 wherein the set of encryption server computer readable instructions include instructions for receiving a reply from the recipient computer device, generating a recipient key, encrypting the reply with the recipient key, encrypting the recipient key with the private key, creating a reply hyperlink to include a link to the encrypted reply, and transmitting the reply hyperlink to the sender computer device.
(Original). The computerized system of claim 18 wherein the set of encryption server computer readable instructions include instructions for scheduling deletion of the original information set, deletion of a message thread and deletion of a thread or portion thereof, after an expiration of a predetermined period of time.

                                                                                                       
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 21, the prior art of reference Ross teaches Abstract computer program product for providing an encrypted email reader and responder is described. The method of distributing and initializing an encrypted electronic mail (email) software application for exchanging secure email, can include: obtaining by a first user a license for an email client software application program having public/private encryption; requesting by the first user that a second user download a reader/responder software application program in order to exchange encrypted email between the first user and the second user; downloading and installing the reader/responder software application program by the second user; sending an email by the second user to the first user including embedding an unencrypted public key by using a send key function of the reader/responder software application program; receiving the email from the second user by the first user, wherein the unencrypted public key is embedded in the email; responding by the first user by sending a second email to the first user, where the reader/responder software application program encrypts a message of the second email into an encrypted message using the unencrypted public key of the second user; receiving the second email by the second user with the encrypted message as an attachment from the first user into a third party email software application program, wherein the third party email software application program is different from the reader/responder software application program and the email client software application program; and opening by the second user the attachment to execute the reader/responder software application program operative to allow a user without the email client software to read and respond to encrypted email created and sent from a user having the email client software.

Further, a second prior art of record Clay teaches Abstract: An encryption system comprises memory for storing a data file and a decryption application. The decryption application is configured to authenticate a user and to receive a data packet. The data packet has a data message encrypted via an encrypted encryption key that is embedded within the data packet. The decryption application is configured to decrypt the data message based on the embedded encryption key and to interface the decrypted data message with the user if the user is authenticated by the decryption application. The decryption application is configured to recover the encryption key and to decrypt the data message based on data within the data packet and based on data within the data file, and the decryption application controls access to the data within the data file based on whether the user is authenticated by the decryption application.

Further, a third prior art of record Kal teaches Summary: a method receives a certificate that identifies a sender system as owning a domain. The method sends an electronic message to the domain identified in the certificate. The electronic message is sent via a mail exchange network that correlates the domain to an address that a true owner of the domain has registered with a mail exchange authority. The method receives a response from the address that the mail exchange network correlates to the domain. The response indicates that the certificate is associated with the true owner of the domain. The method authenticates the sender system as the true owner of the domain based on the response. [0006] the certificate includes a public key, the electronic message to the domain identified in the certificate contains a secret message encrypted using the public key, the response from the address that the mail exchange network correlates to the domain contains the secret message as decrypted by the domain, and authenticating the sender system as the true owner of the domain comprises verifying the decrypted secret message. The certificate may also indicate a time period during which the certificate is valid.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: generating the sender public-private key pair and encrypting the sender’s message with the public key and encrypting the private key with a master key. Generating a hyperlink consisting of expiration time, device information, geolocation information and biometric information and sending the reply hyperlink to the sender.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record.  The same reasoning applies to amended independent claim 13 and 18 their corresponding dependent claims mutatis mutandis. Claim 3 is cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of References Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-2703867.  The examiner can normally be reached on M-F: 7:30am-5pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/BADRINARAYANAN /Examiner, Art Unit 2496.